UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina 28658 (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer AcceleratedFiler X Non-AcceleratedFiler Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,665,143 shares of common stock, outstanding at July 31, 2007. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Earnings for the three months ended June 30, 2007 and 2006 (Unaudited), and for the six months ended June 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended June 30, 2007 and 2006 (Unaudited), and for the six months ended June 30, 2007 and 2006 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-10 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 11-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22-23 Item 5. Other Information 23 Item 6. Exhibits 23-24 Signatures 25 Certifications 26-28 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,”“anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2006 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, Assets 2007 2006 (Unaudited) Cash and due from banks $ 26,888,694 18,860,318 Federal funds sold 2,757,000 2,640,000 Cash and cash equivalents 29,645,694 21,500,318 Investment securities available for sale 118,308,573 117,581,000 Other investments 5,961,447 7,295,449 Total securities 124,270,020 124,876,449 Loans 663,125,684 651,381,129 Less allowance for loan losses (8,514,417 ) (8,303,432 ) Net loans 654,611,267 643,077,697 Premises and equipment, net 14,421,165 12,816,385 Cash surrender value of life insurance 6,651,597 6,532,406 Accrued interest receivable and other assets 10,074,654 10,144,283 Total assets $ 839,674,397 818,947,538 Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ 117,701,167 101,393,142 NOW, MMDA & savings 183,721,294 174,577,641 Time, $100,000 or more 177,739,130 194,176,291 Other time 174,942,640 163,673,215 Total deposits 654,104,231 633,820,289 Demand notes payable to U.S. Treasury 1,092,438 1,600,000 Securities sold under agreement to repurchase 17,236,961 6,417,803 FHLB borrowings 77,000,000 89,300,000 Junior subordinated debentures 20,619,000 20,619,000 Accrued interest payable and other liabilities 4,228,148 4,355,073 Total liabilities 774,280,778 756,112,165 Shareholders' equity: Preferred stock, no par value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,710,143 shares in 2007 and 3,830,634 shares in 2006 50,272,682 51,122,147 Retained earnings 16,882,082 12,484,463 Accumulated other comprehensive loss (1,761,145 ) (771,237 ) Total shareholders' equity 65,393,619 62,835,373 Total liabilities and shareholders' equity $ 839,674,397 818,947,538 See accompanying notes to consolidated financial statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ 13,771,019 12,148,601 27,371,208 23,280,785 Interest on federal funds sold 209,202 17,060 334,697 21,202 Interest on investment securities: U.S. Government agencies 1,130,857 1,070,334 2,260,936 2,092,008 States and political subdivisions 221,698 193,411 441,192 386,161 Other 112,993 129,354 237,962 262,907 Total interest income 15,445,769 13,558,760 30,645,995 26,043,063 Interest expense: NOW, MMDA & savings deposits 985,198 681,623 1,897,641 1,356,360 Time deposits 4,318,455 3,432,723 8,604,858 6,420,454 FHLB borrowings 893,523 968,265 1,817,013 1,853,955 Junior subordinated debentures 364,148 297,681 724,347 577,320 Other 173,193 48,300 297,471 83,843 Total interest expense 6,734,517 5,428,592 13,341,330 10,291,932 Net interest income 8,711,252 8,130,168 17,304,665 15,751,131 Provision for loans losses 634,000 413,000 957,000 1,172,000 Net interest income after provision for loan losses 8,077,252 7,717,168 16,347,665 14,579,131 Non-interest income: Service charges 1,023,105 1,016,930 1,935,673 1,941,875 Other service charges and fees 447,177 363,013 934,724 759,029 Loss on sale of securities (194,402 ) (91,951 ) (194,402 ) (173,751 ) Mortgage banking income 187,771 119,268 299,612 239,876 Insurance and brokerage commissions 130,907 109,783 231,564 213,683 Miscellaneous 544,082 499,940 1,053,353 965,760 Total non-interest income 2,138,640 2,016,983 4,260,524 3,946,472 Non-interest expense: Salaries and employee benefits 3,298,737 2,869,737 6,671,903 5,713,212 Occupancy 1,210,294 1,017,425 2,314,533 2,005,821 Other 1,670,833 1,660,957 3,214,474 3,136,269 Total non-interest expenses 6,179,864 5,548,119 12,200,910 10,855,302 Earnings before income taxes 4,036,028 4,186,032 8,407,279 7,670,301 Income taxes 1,445,915 1,524,600 3,030,041 2,773,800 Net earnings $ 2,590,113 2,661,432 5,377,238 4,896,501 Basic earnings per share $ 0.45 0.47 0.94 0.86 Diluted earnings per share $ 0.44 0.46 0.92 0.85 Cash dividends declared per share $ 0.09 0.07 0.17 0.14 See accompanying notes to consolidated financial statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ 2,590,113 2,661,432 5,377,238 4,896,501 Other comprehensive income (loss): Unrealized holding losses on securities available for sale (1,648,535 ) (1,668,016 ) (1,756,930 ) (2,346,369 ) Reclassification adjustment for losses on sales of securities available for sale included in net earnings 194,402 91,951 194,402 173,751 Unrealized holding losses on derivative financial instruments qualifying as cash flow hedges (315,185 ) (220,198 ) (192,174 ) (666,903 ) Reclassification adjustment for losses on derivative financial instruments qualifying as cash flow hedges included in net earnings - 105,530 - 301,630 Total other comprehensive loss, before income taxes (1,769,318 ) (1,690,733 ) (1,754,702 ) (2,537,891 ) Income tax expense (benefit) related to other comprehensive income: Unrealized holding losses on securities available for sale (642,104 ) (649,692 ) (684,324 ) (913,911 ) Reclassification adjustment for losses on sales of securities available for sale included in net earnings 75,720 35,815 75,720 67,676 Unrealized holding losses on derivative financial instruments qualifying as cash flow hedges (164,759 ) (114,513 ) (156,190 ) (310,626 ) Reclassification adjustment for losses on derivative financial instruments qualifying as cash flow hedges included in net earnings - 41,103 - 117,485 Total income tax expense related to other comprehensive income (731,143 ) (687,287 ) (764,794 ) (1,039,376 ) Total other comprehensive loss, net of tax (1,038,175 ) (1,003,446 ) (989,908 ) (1,498,515 ) Total comprehensive income $ 1,551,938 1,657,986 4,387,330 3,397,986 See accompanying notes to consolidated financial statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six months ended June 30, 2007 and 2006 2007 2006 (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ 5,377,238 4,896,501 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion 753,394 859,573 Provision for loan losses 957,000 1,172,000 Loss on sale of investment securities 194,402 173,751 Recognition of loss on sale of derivative instruments - 301,630 Gain on sale of premises and equipment (11,842 ) (10,448 ) Loss (gain) on sale of repossessed assets 76,802 (13,453 ) Amortization of deferred issuance costs on trust preferred securitites - 156,723 Stock option compensation expense 2,418 1,757 Change in: Mortgage loans held for sale - (1,192,675 ) Cash surrender value of life insurance (119,191 ) (103,454 ) Other assets 644,637 (1,571,650 ) Other liabilities (126,925 ) (685,493 ) Net cash provided by operating activities 7,747,933 3,984,762 Cash flows from investing activities: Purchases of investment securities available for sale (5,685,477 ) (10,759,635 ) Proceeds from calls and maturities of investment securities available for sale 4,048,527 4,055,529 Proceeds from sales of investment securities available for sale - 6,325,544 Purchases of other investments (2,461,900 ) (7,282,450 ) Proceeds from sale of other investments 3,001,500 7,038,000 Net change in loans (12,910,994 ) (41,520,523 ) Purchases of premises and equipment (2,411,325 ) (837,418 ) Proceeds from sale of repossessed assets 353,075 443,123 Purchases of derivative financial instruments - (961,500 ) Net cash used by investing activities (16,066,594 ) (43,499,330 ) Cash flows from financing activities: Net change in deposits 20,283,942 27,935,324 Net change in demand notes payable to U.S. Treasury (507,562 ) (1,295,842 ) Net change in securities sold under agreement to repurchase 10,819,158 1,887,060 Proceeds from FHLB borrowings 134,300,000 397,500,000 Repayments of FHLB borrowings (146,600,000 ) (395,000,000 ) Proceeds from issuance of trust preferred securities - 20,619,000 Proceeds from exercise of stock options 236,367 281,042 Common stock repurchased (1,088,250 ) (425,000 ) Cash paid in lieu of fractional shares (3,354 ) (6,426 ) Cash dividends paid (976,264 ) (796,706 ) Net cash provided by financing activities 16,464,037 50,698,452 Net change in cash and cash equivalent 8,145,376 11,183,884 Cash and cash equivalents at beginning of period 21,500,318 19,815,999 Cash and cash equivalents at end of period $ 29,645,694 30,999,883 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Six months ended June 30, 2007 and 2006 2007 2006 (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 13,230,576 10,544,350 Income taxes $ 2,974,000 3,087,600 Noncash investing and financing activities: Change in unrealized gain (loss) on investment securities available for sale, net $ (953,924 ) (1,326,383 ) Change in unrealized gain (loss) on derivative financial instruments, net $ (35,984 ) (172,132 ) Transfer of loans to other real estate and repossessions $ 420,424 278,954 Reclassification of an investment from other assets to securities available for sale $ 499,995 - Reclassification of an investment from other investments to securities available for sale $ 600,000 - Transfer of retained earnings to common stock for issuance of stock dividend $ - 9,430,532 See accompanying notes to consolidated financial statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiary, Peoples Bank (the “Bank”), along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles.Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in Note 1 of the notes to consolidated financial statements in the Company’s 2006 Annual Report to Shareholders which is Appendix A to the Proxy Statement for the May 3, 2007 Annual Meeting of Shareholders. Recently Issued Accounting Pronouncements In June 2006, the Financial Accounting Standard Board (“FASB”) issued Financial Interpretation No. 48 (“FIN 48”) “Accounting for Uncertainty in Income Taxes” – an interpretation of SFAS No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the financial statements and prescribes a recognition threshold and measurement attribute for a tax position taken or expected to be taken in a tax return.This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.This interpretation was effective for the Company beginning in January of 2007.The Company has assessed the impact of FIN 48 and has determined that there are no significant positions taken in the preparation of its tax return that create any uncertainties and therefore FIN 48 will not have a material impact on its financial position or its results of operations. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fairvalue measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements. This standard is not expected to have a material effect on the Company's financial position, results of operations or disclosures. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159), which permits entities to choose to measure financial instruments and certain other instruments at fair value.SFAS 159 is effective as of the beginning of fiscal years that begin in November 15, 2007; however, it includes an early adoption provision allowing entities to adopt within 120 days of their most recent fiscal year-end.The Company has decided not to implement SFAS 159 until January of 2008. (2) Allowance for Loan Losses The following is an analysis of the allowance for loan losses for the three months ended June 30, 2007 and 2006: 2007 2006 Balance, beginning of period $ 8,303,432 7,424,782 Provision for loan losses 957,000 1,172,000 Less: Charge-offs (954,015 ) (900,487 ) Recoveries 208,000 226,124 Net charge-offs (746,015 ) (674,363 ) Balance, end of period $ 8,514,417 7,922,419 8 (3) Net Earnings Per Share Net earnings per common share is based on the weighted average number of common shares outstanding during the period while the effects of potential common shares outstanding during the period are included in diluted earnings per share.The average market price during the year is used to compute equivalent shares. All previously reported per share amounts have been restated to reflect a 3-for-2 stock split which occurredduring second quarter 2007. The reconciliation of the amounts used in the computation of both “basic earnings per share” and “diluted earnings per share” for the three and six months ended June 30, 2007 is as follows: For the three months ended June 30, 2007 Net Earnings Weighted Average Common Shares Per Share Amount Basic earnings per share $ 2,590,113 5,746,837 $ 0.45 Effect of dilutive securities: Stock options - 115,683 Diluted earnings per share $ 2,590,113 5,862,520 $ 0.44 For the six months ended June 30, 2007 Net Earnings Weighted Average Common Shares Per Share Amount Basic earnings per share $ 5,377,238 5,747,458 $ 0.94 Effect of dilutive securities: Stock options - 117,287 Diluted earnings per share $ 5,377,238 5,864,745 $ 0.92 The reconciliation of the amounts used in the computation of both “basic earnings per share” and “diluted earnings per share” for the three and six months ended June 30, 2006 is as follows: For the three months ended June 30, 2006 Net Earnings Weighted Average Common Shares Per Share Amount Basic earnings per share $ 2,661,432 5,677,673 $ 0.47 Effect of dilutive securities: Stock options - 85,588 Diluted earnings per share $ 2,661,432 5,763,261 $ 0.46 For the six months ended June 30, 2006 Net Earnings Weighted Average Common Shares Per Share Amount Basic earnings per share $ 4,896,501 5,682,472 $ 0.86 Effect of dilutive securities: Stock options - 85,536 Diluted earnings per share $ 4,896,501 5,768,008 $ 0.85 9 (4) Stock-Based Compensation The Company has an Omnibus Stock Ownership and Long Term Incentive Plan (the “Plan”) whereby certain stock-based rights, such as stock options, restricted stock, performance units, stock appreciation rights, or book value shares, may be granted to eligible directors and employees.A total of 389,450 shares were reserved for possible issuance under this Plan.All rights must be granted or awarded within ten years from the 1999 effective date. Under the Plan, the Company granted incentive stock options to certain eligible employees in order that they may purchase Company stock at a price equal to the fair market value on the date of the grant.The options granted in 1999 vest over a five-year period.Options granted subsequent to 1999 vest over a three-year period.All options expire ten years after issuance.The Company did not grant any options during the three and six months ended June 30, 2007 and 2006. Shareholders approved an amendment to the Plan at the Annual Meeting of Shareholders on May 3, 2007 to include an additional 390,000 shares of authorized but unissued Common Stock in the Plan, which will be available for future awards. (5) Stock Split On April 19, 2007, the Board of Directors of the Company authorized a 3-for-2 stock split that waspaid in conjunction with the Company’s regular cash dividend for the second quarter of 2007.As a result of the stock split, each shareholder received three new shares of stock for every two shares of stock they held as of the record date.Shareholders received a cash payment in lieu of any fractional shares resulting from the stock split.The cash dividend was paid based on the number of shares held by shareholders as adjusted by the stock split.All previously reported per share amounts have been restated to reflect this stock split. 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of our financial position and results of operations and should be read in conjunction with the information set forth under Item 1A Risk Factors and the Company’s consolidated financial statements and notes thereto on pages A-26through A-56 of the Company’s 2006 Annual Report to Shareholders which is Appendix A to the Proxy Statement for the May 3, 2007 Annual Meeting of Shareholders. Introduction Management's discussion and analysis of earnings and related data are presented to assist in understanding the consolidated financial condition and results of operations of Peoples Bancorp of North Carolina, Inc. Peoples Bancorp is the parent company of Peoples Bank (the “Bank”) and a registered bank holding company operating under the supervision of the Board of Govenors of the Federal Reserve System (the "Federal Reserve"). The Bank is a North Carolina-chartered bank, with offices in Catawba, Lincoln, Alexander Mecklenburg, Iredell and Union counties, operating under the banking laws of North Carolina and the rules and regulations of the Federal Deposit Insurance Corporation (the “FDIC”). Overview Our business consists principally of attracting deposits from the general public and investing these funds in loans secured by commercial real estate, secured and unsecured commercial and consumer loans. Our profitability depends primarily on our net interest income, which is the difference between the income we receive on our loan and investment securities portfolios and our cost of funds, which consists of interest paid on deposits and borrowed funds. Net interest income also is affected by the relative amounts of interest-earning assets and interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. Our profitability is also affected by the level of other income and operating expenses. Other income consists primarily of miscellaneous fees related to our loans and deposits, mortgage banking income and commissions from sales of annuities and mutual funds. Operating expenses consist of compensation and benefits, occupancy related expenses, federal deposit and other insurance premiums, data processing, advertising and other expenses. Our operations are influenced significantly by local economic conditions and by policies of financial institution regulatory authorities. The earnings on our assets are influenced by the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of theFederal Reserve, inflation, interest rates, market and monetary fluctuations.Lending activities are affected by the demand for commercial and other types of loans, which in turn is affected by the interest rates at which such financing may be offered.Our cost of funds is influenced by interest rates on competing investments and by rates offered on similar investments by competing financial institutions in our market area, as well as general market interest rates. These factors can cause fluctuations in our net interest income and other income. In addition, local economic conditions can impact the credit risk of our loan portfolio, in that (1) local employers may be required to eliminate employment positions of individual borrowers, and small businesses and (2) commercial borrowers may experience a downturn in their operating performance and become unable to make timely payments on their loans. Management evaluates these factors in estimating its allowance for loan losses, and changes in these economic conditions could result in increases or decreases to the provision for loan losses. Our business emphasis has been to operate as a well-capitalized, profitable and independent community-oriented financial institution dedicated to providing quality customer service. We are committed to meeting the financial needs of the communities in which we operate. We believe that we can be more effective in servicing our customers than many of our non-local competitors because of our ability to quickly and effectively provide senior management responses to customer needs and inquiries. Our ability to provide these services is enhanced by the stability of our senior management team. The Company qualified as an accelerated filer in accordance with Rule 12b-2 of the Securities Exchange Act of 1934, effective December 31, 2006.Therefore, the Company is now subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”).The Company incurred additional consulting and audit expenses in becoming compliant with SOX 404, and will continue to incur additional audit expenses to comply with SOX 404 going forward.Management does not expect expenses related to SOX 404 to have a material impact on the Company’s financial statements. The Bank opened a new office in Mecklenburg County, in Cornelius, North Carolina in June 2007.The Bank plans to open a new Banco de la Gente office in Raleigh in 2007 in a continuing effort to serve the Latino community.The Bank also plans to open a new traditional banking office in Iredell County, North Carolina in Mooresville during late 2007.Management expects to continue to open at least one new traditional office in Mecklenburg or Iredell counties in each of the next two to three years and additional Banco de la Gente offices in other metropolitan areas in North Carolina. 11 Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiary, Peoples Bank, along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of specific accounting guidance.A more complete description of the Company’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2006 Annual Report to Shareholders which is Appendix A to the Proxy Statement for the May 3, 2007 Annual Meeting of Shareholders.The following is a summary of the more subjective and complex accounting policies of the Company. Many of the Company’s assets and liabilities are recorded using various techniques that require significant judgment as to recoverability.The collectability of loans is reflected through the Company’s estimate of the allowance for loan losses.The Company performs periodic and systematic detailed reviews of its lending portfolio to assess overall collectability.In addition, certain assets and liabilities are reflected at their estimated fair value in the consolidated financial statements.Such amounts are based on either quoted market prices or estimated values derived from dealer quotes used by the Company, market comparisons or internally generated modeling techniques.The Company’s internal models generally involve present value of cash flow techniques.The various techniques are discussed in greater detail elsewhere in management’s discussion and analysis and the notes to the consolidated financial statements. There are other complex accounting standards that require the Company to employ significant judgment in interpreting and applying certain of the principles prescribed by those standards.These judgments include, but are not limited to, the determination of whether a financial instrument or other contract meets the definition of a derivative in accordance with Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities.”For a more complete discussion of policies, see the notes to the consolidated financial statements. In June 2006, the Financial Accounting Standard Board (“FASB”) issued Financial Interpretation No. 48 (“FIN 48”) “Accounting for Uncertainty in Income Taxes” – an interpretation of SFAS No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the financial statements and prescribes a recognition threshold and measurement attribute for a tax position taken or expected to be taken in a tax return.This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.This interpretation was effective for the Company beginning in January of 2007.The Company has assessed the impact of FIN 48 and has determined that there are no significant positions taken in the preparation of its tax return that create any uncertainties and therefore FIN 48 will not have a material impact on its financial position or its results of operations. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements. This standard is not expected to have a material effect on the Company's financial position, results of operations or disclosures. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159), which permits entities to choose to measure financial instruments and certain other instruments at fair value.SFAS 159 is effective as of the beginning of fiscal years that begin in November 15, 2007; however, it includes an early adoption provision allowing entities to adopt within 120 days of their most recent fiscal year-end.The Company has decided not to implement SFAS 159 until January of 2008. Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles.Actual results could differ from those estimates. Results of Operations Summary.Net earnings for the second quarter of 2007 were $2.6 million, or $0.45 basic net earnings per share and $0.44 diluted net earnings per share as compared to $2.7 million, or $0.47 basic net earnings per share and $0.46 diluted net earnings per for the same period one year ago.The decrease in net earnings is primarily attributable to increases in the provision for loan losses and non-interest expense, which were partially offset by increases in net interest income and non-interest income. 12 The annualized return on average assets was 1.24% for the three months ended June 30, 2007 compared to 1.40% for the same period in 2006, and annualized return on average shareholders' equity was 15.42% for the three months ended June 30, 2007 compared to 18.52% for the same period in 2006. Net earnings for the six months ended June 30, 2007 were $5.4 million, or $0.94 basic net earnings per share and $0.92 diluted net earnings per share.The increase in net earnings for the six-month period ended June 30, 2007 is primarily attributable to growth in interest-earning assets, which contributed to increases in net interest income, and non-interest income.In addition the Company had a decrease in the provision for loan losses.The increases in net interest income and non-interest income and the decrease in the provision for loan losses were partially offset by an increase in non-interest expense. The annualized return on average assets was 1.31% for the six months ended June 30, 2007 and 2006, and annualized return on average shareholders’ equity was 16.03% for the six months ended June 30, 2007 compared to 16.91% for the same period in 2006. Net Interest Income.Net interest income, the major component of the Company's net earnings, was $8.7 million for the three months ended June 30, 2007, an increase of 7% over the $8.1 million earned in the same period in 2006.This increase is attributable to Federal Reserve interest rate increases, which resulted in increases to the prime rate.In addition, the average outstanding balances of loans and investment securities available-for-sale increased for the three months ended June 30, 2007 compared to the three months ended June 30, 2006. Interest income increased $1.9 million or 14% for the three months ended June 30, 2007 compared with the same period in 2006.The increase was due to an increase in the average yield received on loans resulting from Federal Reserve interest rate increases combined with an increase in the average outstanding balance of loans and investment securities available-for-sale.During the quarter ended June 30, 2007, average loans increased $50.4 million to $646.6 million from $596.2 million for the three months ended June 30, 2006.During the quarter ended June 30, 2007, average investment securities available-for-sale increased $2.5 million to $120.3 million from $117.8 million for the three months ended June 30, 2006. Interest expense increased $1.3 million or 24% for the three months ended June 30, 2007 compared with the same period in 2006.The increase in interest expense was due to an increase in the cost of funds to 4.14% for the three months ended June 30, 2007 from 3.58% for the same period in 2006, combined with an increase in volume of interest-bearing liabilities.The increase in the cost of funds is primarily attributable to increases in the average rate paid on interest-bearing checking and savings accounts and certificates of deposit.The average rate paid on interest-bearing checking and savings accounts was 2.15% for the three months ended June 30, 2007 as compared to 1.61% for the same period of 2006.The average rate paid on certificates of deposits was 4.86% for the three months ended June 30, 2007 compared to 4.05% for the same period one year ago. Net interest income for the six-month period ended June 30, 2007 was $17.3 million, an increase of 10% over net interest income of $15.8 million for the six months ended June 30, 2006.This increase is attributable to an increase in interest income due to increases in the prime rate combined with increases in the average outstanding balances of loans and investment securities available-for-sale. Interest income increased $4.6 million or 18% to $30.6 million for the six months ended June 30, 2007 compared to $26.0 million for the same period in 2006.The increase was primarily due to an increase in the average yield received on loans resulting from Federal Reserve interest rate increases combined with an increase in the average outstanding balance of investment securities available for sale.The average yield earned on loans, including fees, was 8.56% for the six months ended June 30, 2007 as compared to 7.98% for the same period of 2006.During the six months ended June 30, 2007, average loans increased $56.5 million to $644.9 million from $588.4 million for the same period in 2006.Average investment securities available for sale increased 3% to $120.3 million in the six months ended June 30, 2007 compared to the same period in 2006.All other interest-earning assets including federal funds sold increased to an average of $21.0 million in the six months ended June 30, 2007 from $8.9 million in the same period in 2006.The tax equivalent yield on average earning assets increased to 7.97% for the six months ended June 30, 2007 from 7.45% for the six months ended June 30, 2006. Interest expense increased 30% to $13.3 million for the six months ended June 30, 2007 compared to $10.3 million for the corresponding period in 2006.The increase in interest expense was due to an increase in the cost of funds to 4.13% for the six months ended June 30, 2007 from 3.45% for the same period in 2006, combined with an increase in the volume of interest bearing liabilities.The increase in the cost of funds is primarily attributable to increases in the average rate paid on interest-bearing deposits.The average rate paid on interest-bearing checking and savings accounts was 2.12% for the six months ended June 30, 2007 as compared to 1.59% for the same period in 2006.The average rate paid on 13 certificates of deposits was 4.82% for the six months ended June 30, 2007 from 3.91% for the same period one year ago. Provision for Loan Losses.For the three months ended June 30, 2007, a contribution of $634,000 was made to the provision for loan losses compared to $413,000 for the same period one year ago.The increase in provision for loan losses is primarily attributable to an increase in net charge-offs of $600,000.Charge-offs during the three months ended June 30, 2007 consisted primarily of charge-offs on three small loans with the largest charge-off being $300,000. For the six months ended June 30, 2007 a contribution of $957,000 was made to the provision for loan losses compared to a $1.2 million contribution to the provision for loan losses for the six months ended June 30, 2006.The decrease in the provision for loan losses is primarily attributable to slower growth in loan balances for the first six months of 2007 when compared to the same period in 2006. Non-Interest Income.Total non-interest income was $2.1 million in the second quarter of 2007, a 6% increase over the $2.0 million for the same period in 2006.This increase is primarily due to an increase in other service charges and fees, mortgage banking income and miscellaneous other income.Other service charges and fees increased 23% to $447,000 for the three-month period ended June 30, 2007 when compared to the same period one year ago.This increase is primarily attributable to an increase of $60,000 in check cashing fee income.Mortgage banking income increased $69,000 during the three months ended June 30, 2007 as compared to the corresponding period in 2006.Miscellaneous income was $544,000 for the three months ended June 30, 2007, a 9% increase from $500,000 for the same period in 2006.This increase in miscellaneous income was partially attributable to an increase of $62,000 in debit card fee income primarily associated with increased card usage due to an increased number of demand accounts.These increases were partially offset by a $102,000 increase in losses on the sale of securities.The $194,000 in the loss on the sale of securities for the three months ended June 30, 2007 is due to a write-down of an asset classified as other investments.Management determined the market value of this investment had decreased significantly and was not a temporary impairment therefore a write-down was appropriate during second quarter 2007. Total non-interest income was $4.3 million for the six months ended June 30, 2007, an 8% increase over the $3.9 million for the same period in 2006.This increase is primarily due to an increase in fee income and other miscellaneous income resulting from activity in new branches.Service charges were $1.9 million for the six months ended June 30, 2007 and 2006.Other service charges and fees increased 23% to $935,000 for the six months ended June 30, 2007 when compared to the same period one year ago.This increase is primarily attributable to an increase of $108,000 in check cashing fee income and an increase of $88,000 in miscellaneous fee income.Mortgage banking income increased 25% to $300,000 for the six months ended June 30, 2007 when compared to the same period in 2006 due to an increase in mortgage broker activity.Miscellaneous income increased 9% to $1.1 million for the six months ended June 30, 2007.This increase in miscellaneous income was partially attributable to an increase of $110,000 in debit card fee income primarily associated with increased card usage due to an increased number of demand accounts. Non-Interest Expense.Total non-interest expense increased 11% to $6.2 million for the second quarter of 2007 as compared to $5.5 million for the corresponding period in 2006.Salary and employee benefits totaled $3.3 million for the three months ended June 30, 2007, an increase of 15% from the same period in 2006.The increase in salary and employee benefits is due to normal salary increases and expense associated with additional staff for new branches.Occupancy expense increased 19% for the quarter ended June 30, 2007 due to an increase in furniture and equipment expense and lease expense associated with new branches and new sales and lending platform system implementations.Other non-interest expense increased 1% to $1.7 million for the three months ended June 30, 2007 as compared to the same period in 2006.This increase in other non-interest expense is attributable to an increase of $66,000 in professional fees, an increase of $51,000 in advertising expense, an increase of $35,000 in office supplies and an increase of $21,000 in debit card expense.These increases in non-interest expense other than salary, benefits and occupancy expenses were partially offset by a $152,000 decrease in amortization of trust preferred securities issuance costs. Total non-interest expense was $12.2 million for the six months ended June 30, 2007, an increase of 12% over the same period in 2006.Salary and employee benefits totaled $6.7 million for the six months ended June 30, 2007, an increase of 17% over the same period in 2006.The increase in salary and employee benefits is primarily due normal salary increases and expenses associated with additional staff for new branches.Occupancy expense increased 15% for the six months ended June 30, 2007 due to an increase in furniture and equipment expense and lease expense associated with new branches and new sales and lending platform system implementations. Other non-interest expense increased 2% to $3.2 million for the six months ended June 30, 2007 as compared to the same period in 2006.This increase in other non-interest expense is primarily attributable to an increase of $125,000 in professional fees, an increase of $90,000 in advertising expense and an increase of $59,000 in debit card expense.These increases in non-interest expense other than salary, benefits and occupancy expenses were partially offset by a $157,000 decrease in amortization of trust preferred securities issuance costs.The Company paid a $178,000 prepayment fee in the first quarter of 2006 on the early termination of a $5.0 million Federal Home Loan Bank of Atlanta (“FHLB”) advance.This fee was included in other non-interest expense. 14 Income Taxes.The Company reported income taxes of $1.4 million and $1.5 million for the second quarters of 2007 and 2006, respectively.This represented an effective tax rate of 36% for the respective periods. The Company reported income taxes of $3.0 million and $2.8 million for the six months ended June 30, 2007 and 2006, respectively.This represented an effective tax rate of 36% for the respective periods. Analysis of Financial Condition Investment Securities.Available-for-sale securities amounted to $117.7 million at June 30, 2007 compared to $117.6 million at December 31, 2006.Average investment securities available for sale for the six months ended June 30, 2007 amounted to $120.3 million compared to $118.1 million for the year ended December 31, 2006. Loans.At June 30, 2007, loans amounted to $663.1 million compared to $651.4 million at December 31, 2006, an increase of $11.7 million.Average loans represented 82% of total earning assets for the six months ended June 30, 2007 as compared to 83% for the year ended December 31, 2006. Allowance for Loan Losses.The allowance for loan losses reflects management's assessment and estimate of the risks associated with extending credit and its evaluation of the quality of the loan portfolio.The Bank periodically analyzes the loan portfolio in an effort to review asset quality and to establish an allowance for loan losses that management believes will be adequate in light of anticipated risks and loan losses.In assessing the adequacy of the allowance, size, quality and risk of loans in the portfolio are reviewed. Other factors considered are: · the Bank’s loan loss experience; · the amount of past due and non-performing loans; · specific known risks; · the status and amount of other past due and non-performing assets; · underlying estimated values of collateral securing loans; · current and anticipated economic conditions; and · other factors which management believes affect the allowance for potential credit losses. Management uses several measures to assess and monitor the credit risks in the loan portfolio, including a loan grading system that begins upon loan origination and continues until the loan is collected or collectibility becomes doubtful. Upon loan origination, the Bank’s originating loan officer evaluates the quality of the loan and assigns one of nine risk grades, each grade indicating a different level of loss reserves. The loan officer monitors the loan’s performance and credit quality and makes changes to the credit grade as conditions warrant. When originated or renewed, all loans over a certain dollar amount receive in-depth reviews and risk assessments by the Bank’s Credit Administration. Before making any changes in these risk grades, management considers assessments as determined by the third party credit review firm (as described below), regulatory examiners and the Bank’s Credit Administration. Any issues regarding the risk assessments are addressed by the Bank’s senior credit administrators and factored into management’s decision to originate or renew the loan as well as the level of reserves deemed appropriate for the loan. The Bank’s Board of Directors reviews, on a monthly basis, an analysis of the Bank’s reserves relative to the range of reserves estimated by the Bank’s Credit Administration. As an additional measure, the Bank engages an independent third party to review the underwriting, documentation, risk grading analyses and the methodology of determining the adequacy of the allowance for losses. This independent third party reviews and evaluates all loan relationships greater than $1.0 million.The third party’s evaluation and report is shared with management and the Bank’s Board of Directors. Management considers certain commercial loans with weak credit risk grades to be individually impaired and measures such impairment based upon available cash flows and the value of the collateral. Allowance or reserve levels are estimated for all other graded loans in the portfolio based on their assigned credit risk grade, type of loan and other matters related to credit risk. Management uses the information developed from the procedures described above in evaluating and grading the loan portfolio. This continual grading process is used to monitor the credit quality of the loan portfolio and to assist management in determining the appropriate levels of the allowance for loan losses. The allowance for loan losses is comprised of three components: specific reserves, general reserves and unallocated reserves.After a loan has been identified as impaired, management measures impairment in accordance with SFAS No.114, “Accounting By Creditors for Impairment of a Loan.”When the measure of the impaired loan is less than the recorded investment in the loan, the amount of the impairment is recorded as a specific reserve. These specific reserves are determined on an individual loan basis based on management’s current evaluation of the Company’s loss exposure for each credit, given the payment status, financial condition of the borrower, and value of any underlying collateral. Loans for which specific reserves are provided are excluded from the general allowance calculations as described below.At June 30, 15 2007 and December 31, 2006, the recorded investment in loans that were considered to be impaired under SFAS No. 114 was approximately $6.7 million and $7.6 million, respectively, with related allowance for loan losses of approximately $1.1 million and $1.2 million, respectively. The general allowance reflects reserves established under the provisions of SFAS No. 5, “Accounting for Contingencies” for collective loan impairment.These reserves are based upon historical net charge-offs using the last three years’ experience.This charge-off experience may be adjusted to reflect the effects of current conditions.The Bank considers information derived from its loan risk ratings and external data related to industry and general economic trends. The unallocated allowance is determined through management’s assessment of probable losses that are in the portfolio but are not adequately captured by the other two components of the allowance, including consideration of current economic and business conditions and regulatory requirements. The unallocated allowance also reflects management’s acknowledgement of the imprecision and subjectivity that underlie the modeling of credit risk.Due to the subjectivity involved in determining the overall allowance, including the unallocated portion, this unallocated portion may fluctuate from period to period based on management’s evaluation of the factors affecting the assumptions used in calculating the allowance. Management considers the allowance for loan losses adequate to cover the estimated losses inherent in the Company’s loan portfolio as of the date of the financial statements. Management believes it has established the allowance in accordance with accounting principles generally accepted in the United States of America and in consideration of the current economic environment. Although management uses the best information available to make evaluations, significant future additions to the allowance may be necessary based on changes in economic and other conditions, thus adversely affecting the operating results of the Company. There were no significant changes in the estimation methods or fundamental assumptions used in the evaluation of the allowance for loan losses for the six months ended June 30, 2007 as compared to the year ended December31, 2006. Such revisions, estimates and assumptions are made in any period in which the supporting factors indicate that loss levels may vary from the previous estimates. Additionally, various regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowances for loan losses. Such agencies may require adjustments to the allowances based on their judgments of information available to them at the time of their examinations. The allowance for loan losses at June 30, 2007 amounted to $8.5 million or 1.28% of total loans compared to $8.0 million or 1.27% of total loans at December 31, 2006. Non-performing Assets. Non-performing assets totaled $7.2 million at June 30, 2007 or 0.86% of total assets, compared to $8.0 million at December 31, 2006, or 0.97% of total assets. Non-accrual loans were $6.7 million at June 30, 2007 and $7.6 million at December 31, 2006. As a percentage of total loans outstanding, non-accrual loans were 1.01% at June 30, 2007 compared to 1.16% at December 31, 2006. Non-accrual balances at June 30, 2007 and December 31, 2006 include one classified loan relationship that was moved to non-accrual status in fourth quarter 2006. This relationship totals $4.2 million at June 30, 2007 and has been appropriately reserved in the Bank’s allowance for loan losses. The Bank had loans ninety days past due and still accruing at June 30, 2007 and December 31, 2006 of $181,000 and $78,000, respectively.
